Case: 2:20-cv-00054-WOB-CJS Doc#:1-2 Filed: 04/14/20 Page: 1 of 2 - Page ID#: 24

Andy Beshear
Governor

 

CABINET FOR HEALTH AND FAMILY SERVICES
OFFICE OF LEGAL SERVICES

275 East Main Street, 5W-B Eric C. Friedlander
Frankfort, KY 40621 Acting Secretary
502-564-7905
502-564-7573 Wesley W. Duke

www.chis.ky.gov General Counsel

ORDER

March 16, 2020

On March 6, 2020, Governor Andy Beshear signed Executive Order 2020-215, declaring a state of
emergency in the Commonwealth due to the outbreak of COVID-19 virus, a public health emergency.
Pursuant to the authority in KRS Chapter 39A, including but not limited to KRS 39A.100(1)(f), (h) and
(j), KRS 194A.025, KRS 214.020, KRS 241.090, KRS 244.120, and Executive Order 2020-215, the
Cabinet for Health and Family Services, Department of Public Health, and the Public Protection
Cabinet, Alcoholic Beverage Control, hereby order the following directives until March 30, 2020, to
reduce and slow the spread of COVID-19, to ensure that persons and groups disperse from the scene of
the emergency, and to promote and secure the safety and protection of the civilian population:

1. By 5:00 p.m. on March 16, 2020, food and beverage sales are restricted to
carry-out, delivery and drive-thru only; no onsite consumption is permitted; and

2. This Order does not apply to and/or exempts food service in health care
facilities or any congregate living facilities, such as long-term care facilities as
defined by KRS 216.510 and similar locations; and

3. Liquor, beer and wine sales in the Commonwealth of Kentucky are restricted
to carry-out, delivery and drive-thru services only, to the extent permitted by law.
No onsite consumption is permitted; and

4. Establishments offering carry-out, delivery and drive-thru orders shall ensure
that patrons and employees engage in appropriate social distancing (staying 6 feet
away from each other); and

5. The overriding goal of this Order is to minimize in-person interaction which is
the primary means of transmission of COVID-19. The immediate implementation
of this Order is necessary as patrons of bars and restaurants gather in large
numbers, in close proximity to each other and in enclosed spaces, thereby
endangering the health of the staff as well as the patrons; and

entuckiy>
KentuckyUnbridledSpirit.com ke UNBRIDLED OY An Equal Opportunity Employer M/F/D
Case: 2:20-cv-00054-WOB-CJS Doc #:1-2 Filed: 04/14/20 Page: 2 of 2 - Page ID#: 25

6. The Department of Public Health hereby delegates to local health departments
the authority to take all necessary measures to implement this Order.

This Order shali remain in effect throughout the State of Emergency under Executive Order 2020-215.
The Cabinet for Health and Family Services and the Public Protection Cabinet will monitor these
directives continuously and may extend or modify this Order at any time.

SOR,

Steven J. Stack, MLB Kerry arvey
Commissioner of Public Heblth Secretary
Department of Pyblic F Public Protection Cabinet

    

Acting Secretary
Governor’s Designee
